ORDER
On 22 February 1944, a petition was filed with the Attorney General of American Samoa asking for the removal of the matai name Moti’a from the present holder Salesa. The petition is brought under the provision of Section 79, paragraph 7, which provides that whenever three-fourths of all the adult persons in the family desire a removal of a matai that they so state their desire to the Attorney General in writing setting forth their reasons. A notice to that effect containing all signatures shall be posted for 30 days in the usual manner and a hearing shall be had before the High Court upon the question whether or not the matai shall be removed.
This case was set for trial on 13 March 1945 and all parties notified. Upon the call of the case, a written statement was presented by Moti’a Salesa asking that he be permitted to resign as the holder of this name. The petition for removal is based upon the ground that the holder of this name has become too old and physically and mentally incompetent to do the work required of him as a matai of this family. In his letter of resignation, the matai himself *188states that he is crippled, old and unable to do the work and requests that he be allowed to resign. It appears to the court that it is to the best interest of this family that the matai be removed as the holder of the title Moti’a and that this office be declared vacant. Now, therefore,
IT IS ORDERED, ADJUDGED AND DECREED that Moti’a Salesa be and he is hereby removed from holding the matai title Moti’a; that this office be declared vacant and his name removed from the records as the holder of this title.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the'court cost be fixed at $10.00 and shall be paid by petitioner.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that a certified copy of this decree be delivered to the Attorney General of American Samoa.